Citation Nr: 1549104	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including depression, anxiety disorder, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating higher than 10 percent for coronary artery disease prior to September 6, 2011, and to a rating higher than 30 percent from September 6, 2011 to March 28, 2012, and to a rating higher than 60 percent since March 29, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq. 



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2011 rating decision denied service connection for PTSD.  The May 2012 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating effective June 7, 2010 and a 30 percent rating effective September 6, 2011.  Subsequently, in a November 2014 rating decision, the RO increased the rating for coronary artery disease to 60 percent, effective March 29, 2012.    

Regarding the Veteran's service connection claim for PTSD, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the issue as that of service connection for a psychiatric disorder, to include depression, anxiety disorder and PTSD, as styled on the title page.

The Board also notes that the November 2014 VA Form 8 ("Certification of Appeal") does not list the initial rating claim for coronary artery disease.  However, this form is only used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of issues.  38 C.F.R. § 19.35 (2015).  As the Veteran timely perfected his appeal regarding this issue, the Board now holds jurisdiction over it. 

The issues of: entitlement to service connection for PTSD; entitlement to a rating higher than 10 percent for coronary artery disease prior to September 6, 2011, and to a rating higher than 30 percent from September 6, 2011 to March 28, 2012, and to a rating higher than 60 percent since March 29, 2012; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Depression and anxiety disorder had their onset in service and have continued to the present.


CONCLUSION OF LAW

The criteria for service connection for depression and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence, the record shows that no psychiatric disorders were noted on the Veteran's entrance examination in October 1966, and the Veteran did not endorse "depression" on his contemporaneous report of medical history at entrance into service.  

Service treatment records reflect that, while following orders to provide fire support for a unit under attack in Vietnam, the Veteran unintentionally killed two of his fellow soldiers.  He was transferred from his unit following the incident, and his service records document mental health counseling.  An August 1967 treatment note states that the Veteran experienced "considerable anxiety and guilt" following the accidental death of U.S. soldiers from rounds fired from his weapon three months prior.  Anxiety reaction was diagnosed.  The clinician noted that the settings on the Veteran's weapon, etc., had been correct, but that he kept worrying that somehow he could have prevented the deaths, and he continued having trouble sleeping.  A mental health counseling note from September 1967 reflects that the Veteran had nightmares, insomnia, and was mildly depressed.  Reactive depression was diagnosed.  According to a mental health note dated later that month, the Veteran was less anxious and depressed, but was "still very neurotic about the death caused by his gun."  The clinician felt it best that the Veteran continue with the construction and carpentry work that he had switched to as a result of the incident and noted that his unit might want to reassign or transfer him.  A separation examination report from November 1968 did not provide any details, other than qualifying the Veteran for separation. 

The Veteran reported that he had been living in denial since 1976 and did not seek mental health treatment following service for fear that the stigma attached to such treatment would cost him his jobs (in law enforcement and, later, business management).  See July 2010 Records Authorization Form.  He also reported that, as a result of the in-service incident, he became a loner and could only sleep when he was drunk.  See July 2010 Statement in Support of Claim.  He stated that, after he returned home from service, his first wife divorced him as a result of his change in behavior, and he was not allowed to see his son.  He reported that he continued to have nightmares for forty years, in which he would wake up screaming and wet with sweat.  He reported that he first sought post-service mental health treatment after a heart attack because he realized that the stress of his psychiatric symptoms was killing him.

A February 2010 VA mental health initial evaluation note reflects that the Veteran was referred by primary care for PTSD and depression.  At that time, the Veteran was diagnosed with PTSD residual symptoms and dysthymia.  Further VA mental health treatment notes from April 2010 reflect diagnoses of depression, generalized anxiety disorder, and subsyndromal PTSD.  These VA treatment records reflect that the Veteran continued to struggle with his experience in Vietnam, and continued to experience the same symptoms for which he had reported a long history.   

The Veteran was provided a VA PTSD examination in January 2011.  The examiner diagnosed "major depressive episode, moderate" but did not provide a medical opinion regarding this diagnosis, as the examination report appears to be focused solely on the issue of PTSD.

The Veteran's VA treatment records reflect current diagnoses of anxiety disorder and depression, and these diagnoses were provided in the context of unresolved problems stemming from the Veteran's experience in service, as opposed to recent events.  Anxiety and depression were likewise diagnosed in service, and the Veteran's service treatment records clearly document that the Veteran sought mental health treatment to address the psychiatric symptoms caused by his traumatic experience.  The Veteran has competently and credibly reported that he has experienced these same symptoms ever since service, and that the reason he did not seek mental health treatment during the intervening period was because he did not want to jeopardize his employment by the stigma attached to psychiatric treatment.  While the Veteran is not shown to possess the medical expertise needed to diagnose himself with a particular mental disorder, he is nevertheless competent to report symptoms such as trouble sleeping, and nightmares from which he wakes up screaming and wet with sweat.  

Given the continuity of the Veteran's symptoms since service, and given that anxiety disorder and depression were clearly documented and diagnosed both in service and during the present appeal period, there is enough evidence of record to establish that the Veteran's depression and anxiety disorder had their onset in service and have continued to the present day.  Therefore, the requirement of a nexus has been satisfied, and service connection is warranted for these conditions.             


ORDER

Service connection for anxiety disorder and depression is granted. 


REMAND

The Veteran's VA treatment records contain an initial impression of "PTSD residual symptoms" (February 2010) and a later assessment of "subsyndromal PTSD" (April 2010), but do not contain an actual diagnosis of PTSD.  On VA examination in January 2011, the examiner found that the DSM-IV criteria for a diagnosis of PTSD were not met, but did not offer an explanation for his conclusion, other than noting that the Veteran met the DSM-IV criteria for major depression. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO did not certify the Veteran's appeal to the Board until November 2014, and therefore both the DSM-IV and the DSM-5 may be applicable.  

To date, the Veteran has only been examined under the DSM-IV, and the Board notes that the criteria required for a diagnosis of PTSD have changed between these two editions of the DSM.  Due to the inadequate findings from the January 2011 VA examination, as well as the recent changes to the DSM that are applicable for the latter part of the appeal period, the Veteran's service connection claim for PTSD must be remanded, and the examiner should separately consider both the DSM-IV and DSM-5 criteria on examination.   

In an October 2015 appellate brief, the Veteran's representative requested that the initial rating claim for service-connected coronary artery disease be remanded in order to obtain private treatment records from Dr. K.R. and Dr. J.W., as well as to update the Veteran's VA treatment records, including those records from the Shoals Area VA Community Based Outpatient Clinic (CBOC).  The record reflects that the Veteran was last examined for his heart disability in March 2012, more than three years ago.  Given that the Veteran and his representative have asserted that further developments in his heart condition have occurred since his last VA examination, he should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his coronary artery disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the rest of the issues have been adjudicated.  
    
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to specifically include, but not limited to, any treatment records from the Atlanta VA Medical Center and the Shoals Area VA CBOC.  Associate all VA treatment records with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any private treatment records relating to treatment for his coronary artery disease, to include, but not limited to, treatment records from Dr. K.R. and Dr. J.W, as well as any private records relating to psychiatric treatment.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected coronary artery disease.  The claims file should be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report. 

4.  Schedule the Veteran for a VA PTSD examination by an appropriate professional.  The examiner should review the claims file in conjunction with the examination. 

The examiner is asked to address the following: 

a) Did the Veteran meet the DSM-IV criteria for a diagnosis of PTSD at any time during the period on appeal (i.e. since June 2010)?  Please explain why or why not.    

b) Did the Veteran meet the DSM-5 criteria for a diagnosis of PTSD at any time during the period on appeal (i.e. since June 2010)?  Please explain why or why not.    

c) If the Veteran is diagnosed with PTSD under either the DSM-IV or DSM-5 criteria, is it at least as likely as not that the condition had its onset in service or is otherwise related to service or to any event of service origin?

An explanation must be provided to support all opinions expressed.  

5.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, and readjudicate the remaining issues on appeal.  If any benefit sought remains denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


